                 Case 19-12153-KBO              Doc 68        Filed 10/10/19        Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:
                                                                                Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,                                 Case No. 19-12153 (KBO)
                                                                          (Jointly Administered)
                           Debtors.


      MOTION OF WARN ACT CLAIMANTS TO TRANSFER VENUE OF THREE
     AFFILIATED CHAPTER 11 BANKRUPTCY CASES TO THE UNITED STATES
       BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF LOUISIANA

         By this Motion, Troy Fleming, Jarrod Nabor, and Davarian Ursin (collectively, “WARN Act

Claimants” or “Movants”), on behalf of themselves and a putative class of similarly situated former

employees of Debtors, 1 seek the entry of an order transferring venue of Debtors’ three affiliated

bankruptcy cases to the United States Bankruptcy Court for the Eastern District of Louisiana (the

“Louisiana Court”). 2

I.       INTRODUCTION

         1.       Debtors are headquartered in LaPlace, Louisiana, within the Eastern District of

Louisiana.      In LaPlace, Debtors own and operate a mini-mill capable of steelmaking and

continuous billet casting and a medium section rolling mill. At an office in Harvey, Louisiana,

also within the Eastern District of Louisiana, Debtors conduct recycling operations. Debtors also

operate a facility in Harriman, Tennessee that includes a melt shop and rolling mill. Debtors lease

distribution facilities in Tulsa, Oklahoma and Pittsburgh, Pennsylvania and own a distribution



1
  Movants are Plaintiffs and putative class representatives in the class action adversary proceeding styled Fleming, et
al. v. Bayou Steel BD Holdings, L.L.C., et al., Adv. Pro. No. 19-50392 (D. Del. filed Oct. 3, 2019).
2
  The Debtors in these cases are Bayou Steel BD Holdings, L.L.C. (Bankr. Case No. 19-12153-KBO); BD Bayou
Steel Investment, LLC (Bankr. Case No. 19-12154-KBO); and BD LaPlace, LLC (Bankr. Case No. 19-12155-KBO).
The last four digits of the taxpayer identification numbers for each of the Debtors follow in parenthesis: (i) Bayou
Steel BD Holdings, L.L.C. (1984); (ii) BD Bayou Steel Investment, LLC (1222); and (iii) BD LaPlace, LLC (5783).
The mailing address for the Debtors is 138 Highway 3217, LaPlace, Louisiana 70068.
                                                          1
1479241v.1
              Case 19-12153-KBO            Doc 68       Filed 10/10/19   Page 2 of 12



depot in Chicago, Illinois. Debtors’ management and key corporate records are located in LaPlace,

Louisiana. See Declaration of Alton Davis, President and Chief Operating Officer of Debtors, in

Support of Debtors’ Chapter 11 Petitions and First Day Motions (“Alton Declaration”), Docket No.

14 at ¶¶ 11-12.

         2.       Although Debtors are incorporated in Delaware, they have no other connection to

the State. They have no assets or employees in Delaware. Rather, most of Debtors’ assets,

employees, and records are located in LaPlace, Louisiana. Mr. Davis correctly describes the

LaPlace facility as Debtor’s headquarters. See Alton Declaration at ¶ 1. Further, the List of Equity

Security Holders filed by Debtors lists Louisiana as the office address and principal place of

business of Debtors’ Equity Security Holder. See List of Equity Security Holders, Docket No. 1

at 18.

         3.       According to Mr. Alton’s Declaration, Debtors are a party to a Loan and Security

Agreement with Bank of America and SunTrust Bank. See Alton Declaration at ¶ 17. Bank of

America is represented by lawyers from the Dallas offices of Vinson and Elkins. See Notice of

Appearance and Demand for Service of Notices and Papers, Docket No. 17.

         4.       Debtors are also party to loan agreements with Black Diamond Commercial Finance

LLC. See Alton Declaration at ¶ 22. Upon information and belief, Black Diamond is an affiliate

of Debtors’ equity owners.

         5.       On Monday, September 30, 2019, without notice, Debtors terminated over 300

employees at their principal place of business located in LaPlace, Louisiana. On Tuesday, October

1, 2019, Debtors filed for relief under Chapter 11 in this Court.

         6.       Debtors assert that the filing was due to a liquidity crisis caused by their lenders

conducting a “daily sweep of the Company’s bank accounts.” See Alton Declaration at ¶ 28.


                                                    2
1479241v.1
                Case 19-12153-KBO             Doc 68       Filed 10/10/19       Page 3 of 12



        7.       The Debtors’ plan of action in connection with their Chapter 11 filing is to “use the

bankruptcy process to sell off the remainder of the inventory and attempt to sell substantially all of

[their] remaining assets via section 363 of the Bankruptcy Code to a strategic or financial buyer.”

See Alton Declaration at ¶ 30.

        8.       Mr. Alton’s Declaration does not state the reason Debtors filed their Chapter 11

cases in this Court, as opposed to in Louisiana, where Debtors conduct the vast majority of their

business, and where their headquarters, records, and witnesses are located.

        9.       Movants are former employees who are supported by significant trade creditors of

the Debtors, 3 who will be forced to participate in the bankruptcy process in an extremely

inconvenient forum at significant expense. The additional legal and travel costs they are being

asked to bear as a result of the Debtors’ venue decision will only add to the loss they have already

suffered as a result of the Debtors’ cessation of business.

        10.      The State of Louisiana and St. John the Baptist Parish support a transfer and will

request that the cases be transferred so they are not required to expend significant tax dollars in

order to protect their interests and the interests of Louisiana citizens in a distant, foreign forum. 4

These interests are substantiated and include the following:

        (a)      Upon information and belief, the headquarters and adjacent facilities are, at least

                 in part, located on a superfund site which is under the oversight of the Louisiana

                 Department of Environmental Quality (“LDEQ”). The State may, and likely does,

                 have various claims against Debtors relating to the environmental condition of




3
  Creditors supporting the transfer of the case are the following: LA Scrap Metal Recycling of Baton Rouge; River
Parish Contractors, Inc.; LA Scrap Processors; Scrap Connection; Xpress Recycling, Inc.; Pac-Man Auto Crushers,
Inc.; and Guidry’s Industrial Services. It is expected that additional creditors in Texas, Louisiana, Alabama and
Mississippi will support the transfer.
4
  The State of Louisiana has advised it will be filing a separate brief in support of the transfer.
                                                       3
1479241v.1
              Case 19-12153-KBO          Doc 68       Filed 10/10/19   Page 4 of 12



               the property. At a minimum, the property is subject to continuing oversight,

               testing, and evaluation by LDEQ. That agency’s capacity to exercise regulatory

               oversight effectively and economically will be significantly advanced if the cases

               are transferred to Louisiana.

        (b)    The Department of Revenue is now determining whether the State has one or

               more claims for taxes or deficiencies in tax filings against one or more of the

               Debtors. The Parish of St. John the Baptist is in the final stages of an audit on the

               Debtors’ tax liability that dates back to 2006.

        (c)    The State and Parish are also evaluating what claims may exist as a result of

               Debtors’ shut down of the headquarters and termination of over 300 employees,

               most of whom were Louisiana residents. In particular, the State and Parish will

               evaluate whether the terminations result in the default of agreements between the

               State and Parish and one or more of the Debtors with respect to employee training

               and retention.

        11.   Good cause exists to transfer venue of Debtors’ Chapter 11 cases to the Louisiana

Court. The interests of the State of Louisiana creditors, employees, and other interested parties

are best served by having the Bankruptcy Court in the Eastern District of Louisiana oversee the

wind down and potential sale/liquidation of Debtors’ assets which are primarily located in

Louisiana.

        12.   For all of the foregoing reasons, the venue of these recently filed Chapter 11 cases

should be transferred to the Eastern District of Louisiana.




                                                  4
1479241v.1
              Case 19-12153-KBO          Doc 68       Filed 10/10/19    Page 5 of 12



II.     VENUE TRANSFER TO THE EASTERN DISTRICT OF LOUISIANA IS
        WARRANTED

        13.   Under 28 U.S.C. §§ 1404, 1408, and 1412, and under Federal Rule of Bankruptcy

Procedure 1014, a bankruptcy court may transfer venue of a bankruptcy case in “the interest of

justice or for the convenience of the parties.”

        14.    In determining whether a venue transfer serves the convenience of the parties,

courts generally examine the following six factors:

        (a)    the proximity of creditors of every kind to the court in which the case has been

               filed;

        (b)    the proximity of the debtor to that court;

        (c)    the proximity of the witnesses necessary to the administration of the estate;

        (d)    the location of the assets;

        (e)    the economic administration of the estate; and

        (f)    the necessity for ancillary administration if liquidation should result.

In re Commonwealth Oil Refining Co., 596 F.2d 1239, 1247 (5th Cir. 1979); In re Enron Corp.,

274 B.R. 327, 343 (Bankr. S.D.N.Y. 2002); In re Caesars Entm’t Operating Co., Inc., No. 15-

10047, 2015 WL 495259, at *6 (Bankr. D. Del. Feb. 2, 2015). Under this analysis, “the factor given

the most weight is the promotion of the economic and efficient administration of the estate.” Enron,

274 B.R. at 343.

        15.    A number of courts, including courts within the Third Circuit, have included as an

additional consideration or factor, “a state’s interest in having local controversies decided within

its borders.” In re Standard Tank Cleaning Corp., 133 B.R. 562, 567 (Bankr. E.D.N.Y. 1991)

(quoting Portjeff Development, 118 B.R. 184, 193 (Bankr. E.D.N.Y. 1990); In re Toxic Control

Technologies, Inc., 84 B.R. 140, 143 (Bankr. N.D. Ind. 1988); In re Thomasson, 60 B.R. 629, 632

                                                  5
1479241v.1
              Case 19-12153-KBO           Doc 68       Filed 10/10/19    Page 6 of 12



(Bankr. M.D. Tenn. 1986); In re Boca Raton Sanctuary Assoc., 105 B.R. 273, 275 (Bankr. E.D.

Pa. 1989)).

        16.      In Chapter 11 cases, courts grant substantial deference to a debtor’s choice of

forum; however, a debtor’s mere filing of the case in a district is not dispositive. See, e.g., Enron,

274 B.R. at 342. The decision of whether to transfer venue is within the court’s discretion based

upon an individualized case by case analysis of convenience and fairness. See id. A court can

transfer venue if the court finds that either the interests of justice or the convenience of the parties

warrants transfer. See In re Qualteq. Inc., No. 11-12572, 2012 WL 527669, at *6 (Bankr. D. Del.

Feb 16, 2012).

III.    APPLICATION OF THE TRADITIONAL FACTORS TO THIS CASE

        17.      Asset Location. Here, Debtors’ operating assets are primarily located in the State

of Louisiana. The Louisiana operating assets, on information and belief, account for ninety percent

(90%) of the value of Debtors’ total assets. All of Debtors’ books and witnesses needed for court

appearances are located in Louisiana. In contrast, Debtors have no assets, witnesses, or records

located in Delaware. Proceeding in Delaware, Debtors’ choice of venue, will not be in the best

interests of creditors or Debtors considering the increased cost and expense that will be incurred

by Debtors’ creditors and witnesses attending hearings in Delaware. This factor supports granting

the venue transfer motion.

        18.      Creditor Location. A review of Debtors’ creditor list reveals that a significant

portion of Debtors’ unsecured creditors are located in the vicinity of New Orleans, including over

300 employees who were laid off without cause and without notice. Consequently, and given the

vital interests of the State of Louisiana, the Parish of St. John the Baptist, and the metro area of

LaPlace in Debtors’ bankruptcy proceedings, New Orleans is a far more convenient venue. Over


                                                   6
1479241v.1
              Case 19-12153-KBO           Doc 68       Filed 10/10/19    Page 7 of 12



fifty percent (50%) of Debtors’ creditors or their counsel are located in the Texas/Louisiana area.

This includes counsel for Bank of America, who is located in Dallas, Texas. The Louisiana venue

represents a less expensive venue for Debtors’ primary secured creditor in terms of travel time,

travel cost, and legal travel time. Debtors have few unsecured creditors in the Northeast United

States, save Debtors’ affiliated lender, who may have played a key role in the selection of Delaware

as a venue.     Nevertheless, the vast majority of Debtors’ employees, creditors, and other

stakeholders are located in or have significant business operations on the Gulf Coast. This factor

strongly supports a transfer of venue to Louisiana.

        19.   Proximity of the Witnesses. This factor strongly supports a transfer of venue to

Louisiana. All of Debtors’ employees and management are in Louisiana; none are in Delaware.

        20.   Proximity to Court. Geographically, LaPlace, Louisiana is more than 1,200 miles

from Wilmington, Delaware. Attendance in court in Wilmington will be costly and difficult for

the terminated employees, as well as the other Louisiana creditors, many of whom are

comparatively small businesses. This factor weighs heavily in favor of venue transfer.

        21.   Economic Administration of Estate. This factor likewise weighs heavily in favor of

venue transfer. It does not make economic sense to have a Delaware court administer and oversee

the wind down, closure, and liquidation of entities whose primary assets are located in Louisiana.

Most of the creditors and other interested parties will save on legal fees and travel costs if the case

is transferred to Louisiana. Debtors will also benefit if their cases are transferred to Louisiana as

their travel costs to and from Delaware would be eliminated. Additionally, many of Debtors’

employees may be required to participate in these cases. They work and reside in Louisiana.

        22.   Based on all the above, there is no legitimate dispute that the costs of the Chapter 11

process, which will be a substantial drain on creditors’ ultimate recoveries, will be materially


                                                   7
1479241v.1
              Case 19-12153-KBO         Doc 68       Filed 10/10/19   Page 8 of 12



increased by the lengthy travel time and inconvenience resulting from conducting these Chapter

11 cases over one thousand miles away from where Debtors and their principal assets are located

and where Debtors operate their business. It is simply not economical to conduct these Chapter

11 cases in the District of Delaware.

        23.    Ancillary Administration. In this case, Debtors are liquidating. The major issues

in the case will be governed by Louisiana law related to the sale of Debtors’ real estate,

equipment, and fixtures. In In re B.L. McCandless LP, 417 B.R. 80 (Bankr. Ill 2009), the court

held “‘that the factor which overwhelmingly militates in favor of transferring’ the case was that

the Debtor’s principal asset was real estate located in the other jurisdiction. ‘Courts have

observed that matters concerning real property have always been of local concern and

traditionally are decided at the situs of the property.’” 417 B.R. at 84 (quoting In re Eleven Oak

Tower, 59 BR 626, 629 (Bankr. N.D. Ill 1986) (internal quotations partially omitted). This factor

supports transferring venue. A Louisiana bankruptcy court is best suited to address the real estate

and myriad of other issues, all governed by Louisiana law, that undoubtedly will arise in

connection with the wind down and sale of Debtors’ assets.

IV.     OTHER ISSUES

        24.    Due to the location of Debtors’ major assets in Louisiana, legal concepts not found

in Delaware will apply to the parties’ relationships. Specifically, Louisiana recognizes “vendor’s

lien privileges,” has special materialmen, warehouse, and other craftsman liens, and has certain

non-uniform sections of the uniform commercial code that will impact the rights of creditors and

their relative priorities. Indeed, this factor is particularly significant given that part of the

Louisiana real property is a superfund site subject to pervasive regulations by LDEQ.




                                                 8
1479241v.1
               Case 19-12153-KBO         Doc 68       Filed 10/10/19   Page 9 of 12



        25.    Interests of the State of Louisiana and Parish and City Government. Debtors own

and operate a business in Louisiana that is subject to environmental regulations in both the State

of Louisiana and the Parish of St. John the Baptist Parish. The Parish supports the transfer of the

case to New Orleans. In In re Safety-Kleen Corp., No. 00-02303, 2001 WL 1820321 (Bankr. D.

Del. Aug. 27, 2001), the court transferred an adversary proceeding in a Delaware case to South

Carolina. While the transferred case was an adversary proceeding, the operable transfer statute

was 28 U.S.C. § 1412, the same statute that governs case transfer herein. In Safety-Kleen, Judge

Walsh wrote:

        Pinewood’s material asset here is a hazardous waste landfill. Such an operation
        with its unique use of real property and attendant impact on surrounding
        communities raises local issues not present with a more traditional manufacturing
        concern that has a more national scope. I am therefore inclined to agree with
        Sumter County that the location of the Facility within its borders engenders a public
        policy interest that favors transfer under the circumstances.

2001 WL 1820321, at *4.

        26.    The principal asset owned by Debtors is real property and equipment located in St.

John the Baptist Parish, Louisiana. Both the State of Louisiana and the Parish of St. John the

Baptist have a particular public interest in the outcome of this case. It is unreasonable to require

the State of Louisiana and St. John the Baptist Parish to retain Delaware counsel and attend

hearings 1,200 miles away. Requiring the State and Parish to incur the cost and expense of

litigating in Delaware is unreasonable in light of the amounts potentially owed to the Parish and

its loss of tax base and revenue as a result of Debtors’ plant closing and the loss of jobs. This

factor strongly supports venue transfer to Louisiana.

        27.    Taken together, all of these factors overwhelmingly support transferring venue to

the Louisiana Court.



                                                  9
1479241v.1
              Case 19-12153-KBO         Doc 68     Filed 10/10/19     Page 10 of 12



V.      NOTICE

        28.    Notice of this Motion is being given to: (a) the Office of the United States Trustee

for the District of Delaware; (b) the parties included on Debtors’ consolidated list of thirty (30)

largest unsecured creditors; (c) counsel to the Bank of America, N.A., Vinson & Elkins LLP, 2001

Ross Avenue, Suite 3900, Dallas, Texas 75201-2975, Attn: William L. Wallander and Bradley R.

Foxman, and Richards Layton & Finger, P.A., One Rodney Square, 920 King Street, Wilmington,

Delaware 19801, Attn: Mark D. Collins; (d) counsel to Black Diamond Commercial Finance, LLC,

Fox Rothschild LLP, 919 North Market Street, Suite 300, Wilmington, Delaware 19899-2323,

Attn: Seth A. Niederman and Winston & Strawn LLP, 35 West Wacker Drive, Chicago, IL 60601,

Attn: Daniel J. McGuire; (e) any party that has requested notice pursuant to Bankruptcy Rule 2002;

and (f) all parties entitled to notice pursuant to Local Rule 9013-(m). The Movants submit that,

under the circumstances, no other or further notice is required.

VI.     CONCLUSION

        Debtors’ bankruptcy cases should be transferred to the Eastern District of Louisiana for the

convenience of the parties and in the interest of justice. Each of the factors used to determine

whether a motion to transfer venue should be granted weighs in favor of transfer to the Eastern

District of Louisiana. Indeed, not a single factor weighs in favor of maintaining venue in Delaware.

For the foregoing reasons, Movants respectfully request that this Court enter an order transferring




                                                 10
1479241v.1
             Case 19-12153-KBO         Doc 68     Filed 10/10/19    Page 11 of 12



venue of these Chapter 11 cases to the United States Bankruptcy Court for the Eastern District of

Louisiana.

Dated: October 10, 2019                     Respectfully submitted,

                                            By:        /s/ James G. McMillan, III
                                                     James G. McMillan, III (Bar No. 3979)
                                                     HALLORAN FARKAS + KITTILA LLP
                                                     5803 Kennett Pike, Suite C
                                                     Wilmington, Delaware 19807
                                                     Telephone: (302) 257-2103
                                                     Facsimile: (302) 257-2019
                                                     jm@hfk.law

                                                     Brent B. Barriere (La. Bar. No. 2848)
                                                             pro hac vice
                                                     Jason W. Burge (La. Bar No. 30420)
                                                             pro hac vice
                                                     Kathryn J. Johnson (La. Bar No. 36513)
                                                             pro hac vice
                                                     FISHMAN HAYGOOD, L.L.P.
                                                     201 St. Charles Avenue, Suite 4600
                                                     New Orleans, Louisiana 70170
                                                     Telephone: (504) 586-5252
                                                     Facsimile: (504) 586-2520
                                                     bbarriere@fishmanhaygood.com
                                                     jburge@fishmanhaygood.com
                                                     kjohnson@fishmanhaygood.com

                                                     Hugh P. Lambert, T.A. (La. Bar No. 7933)
                                                            pro hac vice
                                                     Cayce C. Peterson, Esq. (La. Bar No. 32217)
                                                            pro hac vice
                                                     THE LAMBERT FIRM, PLC
                                                     701 Magazine Street
                                                     New Orleans, Louisiana 70130
                                                     Telephone: (504) 581-1750
                                                     Facsimile: (504) 529-2931
                                                     hlambert@thelambertfirm.com
                                                     cpeterson@thelambertfirm.com




                                                11
1479241v.1
             Case 19-12153-KBO   Doc 68    Filed 10/10/19     Page 12 of 12



                                               Randal L. Gaines, Esq. (La. Bar No. 17576)
                                                      pro hac vice pending
                                               7 Turnberry Drive
                                               LaPlace, Louisiana 70068
                                               Telephone: (225) 647-3383
                                               Facsimile: (985) 652-3299
                                               attyrandal@gmail.com

                                               Attorneys for Movants




                                          12
1479241v.1
